DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election without traverse of Group I, Species 1 in the reply filed on 3/16/22 is acknowledged. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant has cancelled nonelected claims 7-20. New claims 21-34 contain the limitations of elected claims 1-6, and are being examined for patentability.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2-6 and 21-34 are objected to because of the following informalities:  
In claims 2-4 and 6, --,-- should be added after “claim 1” in line 1.
In claim 5, --,-- should be added after “claim 4” in line 1.
In claim 21, there is lack of structural relationship between the temperature sensor, as recited in lines 3-12, with the power amplifier module recited in line 2.
In claims 22-26 and 27, --,-- should be added after “claim 21” in line 1.
In claim 26, --,-- should be added after “claim 25” in line 1.
In claim 28, “and” should be deleted from line 2; “signal,” should be changed to --signal;-- in line 4; and there is lack of structural relationship between the temperature sensor, as recited in lines 4-13, with the remaining elements recited in line 2-4.
In claims 29-32 and 34, --,-- should be added after “claim 28” in line 1.
In claim 33, --,-- should be added after “claim 32” in line 1.
Appropriate correction is required.

Allowable Subject Matter
Claim 1 is allowed.

Claims 2-6 and 21-34 would be allowable if rewritten to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor comprising a first scalar circuit configured to weight the diode voltage to obtain a weighted diode voltage; a second scalar circuit configured to weight the proportional to absolute temperature voltage to obtain a weighted proportional to absolute temperature voltage; and a combiner configured to combine the weighted diode voltage and the weighted proportional to absolute temperature voltage to obtain a temperature sensor voltage (claim 1).
A front-end module comprising a temperature sensor, wherein the first scalar circuit is configured to weight the diode voltage to obtain a weighted diode voltage, the second scalar circuit is configured to weight the proportional to absolute temperature voltage to obtain a weighted proportional to absolute temperature voltage, and the combiner is configured to combine the weighted diode voltage and the weighted proportional to absolute temperature voltage to obtain a temperature sensor voltage (claim 21).
A wireless device comprising a temperature sensor, wherein the first scalar circuit is configured to weight the diode voltage to obtain a weighted diode voltage, the second scalar circuit is configured to weight the proportional to absolute temperature voltage to obtain a weighted proportional to absolute temperature voltage, and the combiner is configured to combine the weighted diode voltage and the weighted proportional to absolute temperature voltage to obtain a temperature sensor voltage (claim 28).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing circuits using a PTAT voltage and a diode, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/13/22